UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11692 Ethan Allen Interiors Inc (Exact name of registrant as specified in its charter) Delaware 06-1275288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ethan Allen Drive, Danbury, Connecticut (Address of principal executive offices) (Zip Code) (203) 743-8000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).[X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At October 23, 2014, there were 28,927,385 shares of Class A Common Stock, par value $.01, outstanding. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Shareholders’ Equity 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) September 30, 2014 June 30, 2014 ASSETS Current assets: Cash and cash equivalents $ 114,308 $ 109,176 Marketable securities 12,878 18,153 Accounts receivable, less allowance for doubtful accounts of $1,438 at September 30, 2014 and $1,442 at June 30, 2014 14,651 12,426 Inventories 157,519 146,275 Prepaid expenses and other current assets 24,444 19,599 Total current assets 323,800 305,629 Property, plant and equipment, net 285,877 288,156 Goodwill and other intangible assets 45,128 45,128 Restricted cash and investments 8,007 8,507 Other assets 7,367 7,014 Total assets $ 670,179 $ 654,434 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ 560 $ 501 Customer deposits 66,027 59,684 Accounts payable 20,051 24,320 Accrued compensation and benefits 23,901 27,709 Accrued expenses and other current liabilities 34,037 23,833 Total current liabilities 144,576 136,047 Long-term debt 130,576 130,411 Other long-term liabilities 19,812 20,509 Total liabilities 294,964 286,967 Shareholders' equity: Class A common stock 486 486 Additional paid-in-capital 365,928 365,733 Less: Treasury stock (at cost) ) ) Retained earnings 592,787 584,395 Accumulated other comprehensive income ) 642 Total Ethan Allen Interiors Inc. shareholders' equity 374,951 367,215 Noncontrolling interests 264 252 Total shareholders' equity 375,215 367,467 Total liabilities and shareholders' equity $ 670,179 $ 654,434 See accompanying notes to consolidated financial statements. 2 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Unaudited) (In thousands, except per share data) Three months ended September 30, Net sales $ 190,706 $ 181,659 Cost of sales 85,903 82,916 Gross profit 104,803 98,743 Selling, general and administrative expenses 84,333 82,799 Operating income 20,470 15,944 Interest and other income 143 82 Interest and other related financing costs 1,889 1,873 Income before income taxes 18,724 14,153 Income tax expense 6,845 5,119 Net income $ 11,879 $ 9,034 Per share data: Basic earnings per common share: Net income per basic share $ 0.41 $ 0.31 Basic weighted average common shares 28,927 28,911 Diluted earnings per common share: Net income per diluted share $ 0.41 $ 0.31 Diluted weighted average common shares 29,248 29,288 Comprehensive income: Net income $ 11,879 $ 9,034 Other comprehensive income Currency translation adjustment ) 55 Other 16 18 Other comprehensive income net of tax ) 73 Comprehensive income $ 11,040 $ 9,107 See accompanying notes to consolidated financial statements. 3 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three months ended
